VOTO DISIDENTE DEL
JUEZ DE APELACIONES SR. CORDERO
97 DTA 189
San Juan, Puerto Rico, a 10 de septiembre de 1997
Disiento de lo dicho por la mayoría. En este caso se debe dictar sentencia sumaria, ya que no existe controversia de cómo ocurrió el accidente; o sea, los hechos no están en disputa. Según el testimonio mediante deposición ofrecido por la propia perjudicada y co-demandante, Isabel Mangual Santiago, la caída por las escaleras no se atribuye a un defecto o condición peligrosa en las mismas y fue el resultado de la misma co-demandante poner su pie en falso porque tenía la vista obstruida al ésta tener ambas manos ocupadas con el cargador de su nena que en ese momento pesaba seis libras y media. Veamos su testimonio por vía de su deposición:

"P. Okey. Le pregunto, ¿por qué razón usted se cayó?


R. Pues iba bajando la escalera, el cargador de la nena me estaba, este, bloqueando la vista y cuando yo saqué el cargador para mirar el escalón, pues ahí fue que me fui.


P. O sea, pero usted no resbaló.


R. No resbalé.


P. O sea, fue que usted puso el pie en falso porque no había escalón?


R. Eso creo.


P. Por tener la vista obstruida por el propio cargador de la niña.


*598
R. El propio cargador de la nena.


P. Le pregunto si usted estaba haciendo uso del pasamano que hay allí.


R. No estaba haciendo uso del pasamano porque la nena en ese entonces me pesaba seis y media libras y yo tenía el cargador, o sea, yo estaba aguantando el cargador con las dos manos."

(Depo. págs. 26-27; Apénd. págs. 153-154)

"P. Okey. Cuando usted se va, descríbame en secuencia, qué es lo próximo que usted va notando o recuerda de su accidente.


R. Lo que yo recuerdo fue que cuando yo me fui, que iba de boca, este, yo apreté el cargador, apreté la nena. Entonces, este, yo me fui de boca y, este, le pasé a la nena por encima y empecé a dar vueltas por la escalera.


P. ¿Ese día había claridad, estaba oscuro, había luz, faltaba....?


R. En ese momento yo vi las escaleras estaban claras."

(Depo. págs. 29-30; Apénd. págs. 156-157).

"P. O sea, que usted no es una persona que podamos decir que es una incapacitada físicamente.


R. No, señor.


P. De hecho, usted es maestra de personas que presentan condiciones de impedimentos físicos y de destrezas, ¿no?


R. Sí, señor. "■

(Depo. pág. 31; Apéndice pág. 158).

"P. Usted levantó a la niña. ¿La niña se encontraba, Carilis se encontraba dentro del cargador o fuera del cargador?


R. En ese momento ya estaba fuera del cargador.


P. O sea, que usted recogió la niña, la volvió a colocar en el cargador.


R. No, no la coloqué.


P. ¿La tomó en brazos?


R. La tomé en brazos."

(Depo. pág. 35; Apéndice pág. 162).

"P. Okey. Le pregunto, usted es maestra, a qué entonces atribuye usted la causa de la caída que usted sufrió.


R. Yo la atribuyo a que no había más ningún lugar accesible para yo subir o bajar la escalera.


P. O sea, que usted llegó allí, vio que esa era las facilidades que había, y como era la única decidió utilizarla.


*599
R. (Sí con la cabeza)


P. Con la boca.


R. Sí, es correcto.


P. Es correcto. Y usted me está señalando, obviamente, que si hubiese habido un ascensor hubiese utilizado los servicios del elevador, ¿no?


R. Es correcto.


P. Físicamente las escaleras que habían eran adecuadas, ¿no?, para usted, para el uso suyo.


R. Yo no diría que adecuadas.


P. Okey. ¿A juicio suyo qué le faltaba a esas escaleras, si algo?


R. O sea, las escaleras estaban completas...


P. Unju...


R. ...pero...


P. ¿En materiales, se encontraba en buenas condiciones?


R. En materiales sí.


P. ¿Tenía pasamano por si usted necesitaba aguantarse?


R. (Sí, con la cabeza).


P. Con la boca.


R. Sí, señor.


P. ¿En iluminación, estaba claro?


R. Estaba claro.


P. ¿En pintura, estaba bien?


R. Bueno, en pintura no me recuerdo, porque verdaderamente en el mismo momento del accidente fue la primera vez que yo use las escaleras.


P. Okey. Pero que usted recuerde, en materiales y en la escalera, en la estructura, no había ni construcción ni defecto ni faltaban losetas ni estaba claro, como usted me ha indicado, eso es así.


R. Sí señor."

(Depo. pág. 38; Apéndice págs. 165-167).
En su resolución, págs. 2-3, el propio foro recurrido resolvió:

"Este tribunal encuentra que no existe controversia en cuanto a la fecha, hora y lugar del accidente. Tampoco existe controversia en cuanto a que el Dr. Scarano es un especialista en Neurología Pediátrica, aunque también atiende pacientes adultos. Este es arrendatario en el Edificio San Gerardo y su oficina está ubicada en un segundo piso. Los pacientes que van a su consultorio usan las escaleras, ya que el edificio no tiene ascensor. Las escaleras tienen pasamanos y están en 
*600
buenas condiciones.


Veamos los dos planteamientos esgrimidos por la parte demandada en apoyo de su solicitud de sentencia sumaria.


A- Niega relación causal entre acción u omisión y los daños que se reclaman.

La parte demandante ha alegado que existe responsabilidad de la parte demandada por su omisión de proveer unas facilidades de oficina adecuadas para el tipo de pacientes que allí se atienden. Tratándose de una acción al amparo del Art. 1802 del Código Civil de Puerto Rico, 31 L.PRA Sec. 5141, bajo este artículo y la jurisprudencia interpretativa del mismo, se ha resuelto que en reclamaciones por caídas, la parte demandante tiene que probar la existencia de una condición de peligrosidad que ocasionó la misma. La parte demandante tiene la obligación de poner al tribunal en condiciones de poder hacer una determinación clara y específica sobre negligencia, mediante la presentación de prueba respecto a la alegada negligencia. Cotto v. C.M. Ins. Co., 116 DPR 644 (1985).
En el presente caso tenemos meras alegaciones de ambas partes. Como es sabido, meras alegaciones no hacen derecho. Flores v. Municipio de Caguas, 114 DPR 521. Este tribunal determina que de las alegaciones en la demanda, así como de las mociones de sentencia sumaria y los documentos que obran en autos, surgen varias controversias de hechos que ameritan ser dilucidadas en una vista evidenciaría. Mencionamos, entre otras, la verdadera causa de la caída de la co-demandante Isabel Mangual y de su hija Carilys; la condición de la niña antes del accidente, posibilidad de que el co-demandado Dr. Scarano pudiese evitar el accidente." (Resolución págs. '2-3; Apéndice págs. 2-3)
Como se puede apreciar, el foro a quo denegó la sentencia sumaria porque en su opinión hacía falta una vista evidenciaría para dilucidar:
(1) la verdadera causa del accidente;
(2) la condición de la niña antes del accidente; y
(3) la posibilidad del co-demandado Dr. Scarano de poder evitar el accidente.
No hace falta una vista evidenciaría cuando la propia demandante, quien es la única persona que sabe como ocurrió el accidente, testifica que puso el pie en falso y se cayó. Según reconoció el foro de instancia y la propia demandante, no existe controversia de que la escalera estaba bien iluminada, no tenía defectos, tenía un pasamano y el Dr. Scarano era un arrendatario. Tampoco veo la necesidad de una vista para determinar la condición, antes del accidente, de una niña de seis libras y media que está siendo cargada por su madre en un cargador al momento de ésta caer ¿Qué tiene que ver la condición de la niña con la forma en que ocurrió el accidente? Tampoco vemos qué pudo haber hecho el Dr. Scarano antes del accidente para evitar que la demandante pisara en falso.
A mi juicio, es un error reversible denegar una sentencia sumaria cuando la propia demandante alega en su testimonio que ella atribuye el accidente exclusivamente a la inexistencia de un ascensor en un edificio de dos (2) pisos. La inexistencia de un ascensor en este caso no puede considerarse como un acto negligente. El argumento de los demandantes es legalmente insostenible e inaplicable para detener una sentencia sumaria.
La posición de los demandantes, en síntesis, es que como el Dr. Scarano atiende pacientes lisiados, debería tener su oficina en un edificio que tenga facilidades de ascensor. Este argumento carece de todo mérito, especialmente en este caso, puesto que la demandante no es una persona que estaba, al momento del accidente, físicamente impedida. Próximo, no se nos ha señalado caso o ley alguna donde se le impone la obligación a los médicos a tener rampas o ascensores en edificios construidos antes de la aplicabilidad de la ley federal, Americans with Disabilities Act, 42 USC sec. 12181 et seq. *601En todo evento, dicho estatuto es inaplicable al caso ante nos por no tratarse de personas impedidas al momento del accidente, y por no ser el Dr. Scarano dueño del edificio donde ocurrió el accidente.
II
La responsabilidad civil derivada de actos u omisiones culposas o negligentes se rige por el Artículo 1802 del Código Civil, 31 L.P.R.A. see. 5141. Según el referido artículo, todo perjuicio material o moral da lugar a reparación si concurren tres requisitos o elementos: primero, deberá establecerse la realidad del daño sufrido; segundo, la existencia de un nexo causal entre el daño y la acción u omisión del demandado; y tercero, deberá establecerse que dicho acto u omisión fue culposo o negligente. Vélez Rodríguez v. Amaro Cora,_D.P.R._(1995), 95 J.T.S. 28, págs. 754, 756; J.A.D.M. v. Centro Comercial Plaza Carolina,_D.P.R._(1993), 93 J.T.S. 26, págs. 10432, 10437; Elba A.B.M. v. U.P.R, 125 D.P.R. 294, 308 (1990); Hernández v. Fournier, 80 D.P.R. 93, 96-97 (1957).
El estándar de conducta para determinar si un acto u omisión es culposo o negligente es el del "buen padre de familia", y el "hombre prudente y razonable". Estas figuras sirven como paradigma de la responsabilidad extracontractual en nuestro ordenamiento jurídico, y se les atribuye la capacidad de comportarse siempre con un debido cuidado consistente, en anticipar y prever las consecuencias racionales de sus actos y omisiones. Miranda v. E.L.A.,_D.P.R_(1994), 94 J.T.S. 152, pág. 519, 523; Ocasio Juarbe v. Eastern Air Lines, Inc., 125 D.P.R. 410, 418; Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960); Ramos v. Cario, 85 D.P.R 353, 358 (1962).
El factor de la previsibilidad es de gran importancia en los casos de daños y perjuicios, ya que el Artículo 1802 gira inevitablemente en torno a la función de previsión del individuo, como factor determinante de su responsabilidad. Vélez Rodríguez v. Amaro Cora, supra; Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 18 (1987). Sin embargo, esto no quiere decir que una persona esté obligada a prever todos los posibles riesgos que puedan concebirse en una determinada situación. Pacheco v. A.F.F., 112 D.P.R. 296, 300 (1982). El deber de previsión no se extiende a todo posible peligro concebible que pueda amenazar la seguridad de los demas; sino a aquellos que una persona prudente y razonable debería anticipar por su probabilidad en las circunstancias de un caso. Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960).
Debemos añadir, que en materia de relación causal rige la teoría de la causalidad adecuada y conforme a la misma no es causa toda condición sin la cual no se hubiera producido el daño, sino aquélla que ordinariamente lo produce, según la experiencia general. Cárdenas Maxán v. Rodríguez Rodríguez, 125 D.P.R. 702, 710 (1990).
Como bien dijo el Tribunal Supremo de Puerto Rico en Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650-651 (1985):
"No hay duda de que una persona o empresa que opera un establecimiento abierto al público con el objeto de llevar a cabo operaciones comerciales para su propio beneficio debe hacer lo posible por mantener dicho establecimiento en condiciones tales de seguridad que los clientes que patrocinan el mismo no sufran ningún daño; en otras palabras, corresponde al dueño de un negocio o al propietario del mismo mantener el área a la que tienen acceso sus clientes como un sitio seguro. A esos efectos, véanse Gutiérrez v. Bahr, 78 D.P.R. 473 (1955); Goose v. Hilton Hotels, 79 D.P.R. 523 (1956); Santaella Negrón v. Licari, 83 D.P.R. 887 (1961); Weber v. Mejías, 85 D.P.R. 76 (1962), y Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963). Deberá observarse, sin embargo, que —como expresáramos en Goose v. Hilton Hotels, supra, págs. 527-528— el dueño del establecimiento no es un asegurador de la seguridad de los clientes del negocio, y su deber sólo se extiende al ejercicio del cuidado razonable para su protección y que el visitante tiene que probar que el dueño del establecimiento no ha ejercido el cuidado debido para que el local sea seguro para él. En los casos antes citados impusimos responsabilidad por cuanto los mismos envolvían condiciones peligrosas existentes dentro de los establecimientos correspondientes, las cuales eran de conocimiento de los propietarios o su conocimiento podía imputárseles a éstos.
Sabido es que, como regla general, le corresponde a la parte actora en un caso de daños y perjuicios donde alegue haber sufrido daños como consecuencia de la negligencia de la parte *602demandada el peso de la prueba respecto a dicha alegada negligencia. Vaquería Garrochales, Inc. v. A.P.P.R., 106 D.P.R. 799 (1978); Irizarry v. A.F.F., 93 D.P.R. 416 (1966); Morales Mejías v. Met. Pack. & Ware. Co., 86 D.P.R. 3 (1962). En palabras más sencillas, la parte demandante tiene la obligación de poner al tribunal en condiciones de poder hacer una determinación clara y específica sobre negligencia mediante la presentación de prueba a esos efectos.
Un análisis de nuestra jurisprudencia referente a la situación específica de reclamaciones por caídas revela que hemos exigido de la parte demandante que pruebe, como parte esencial de la causa de acción que ejercita, la existencia de la condición de peligrosidad que ocasionó la caída." (Enfasis en el original.)
En el caso ante nos, la parte demandante no ha probado "la existencia de una condición de peligrosidad que ocasione la caída." Dicho en otra forma, la parte demandante no controvirtió los hechos, sino que se limitó a formular una oposición mediante argumentos y aseveraciones generales. Tal oposición es inadecuada para refutar una moción de sentencia sumaria bien apoyada mediante deposiciones y declaraciones juradas que demostrasen que no hay controversia real sustancial en cuanto a ningún hecho material. Regla 36.3, Reglas de Procedimiento Civil de 1979, 32 L.P.R.A Ap. III, R. 36.3.
El mecanismo procesal de sentencia sumaria es un remedio discrecional que debe invocarse cuando la prueba documental que se presenta establece con claridad la existencia de un derecho, y debe dictarse en casos claros, cuando el Tribunal tenga ante sí la verdad sobre todos los hechos pertinentes; PFZ Properties v. General Acc. Ins.,_D.P.R._(1994), 94 J.T.S. 116, pág. 124; Medina Morales v. Merck, Sharp & Dhome,_D.P.R_(1994), 94 J.T.S. 52, pág. 11786; Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 720-721 (1986); y establece una vía procesal que autoriza un remedio rápido, eficaz y sumario en aquellos casos en que no existe una controversia sobre hechos materiales que requiera la celebración de un juicio. Caquías Mendoza v. Asoc. Residentes Mansiones de Río Piedras,_D.P.R._(1993), 93 J.T.S. 127, pág. 11079; Corp. Presiding Bishop CJC of LDS, supra, pág. 720.
En el caso ante nos, no hay hechos en controversia, sólo falta aplicar el derecho. Procede la sentencia sumaria. Sin embargo, el mensaje que la mayoría envía con su opinión equivale a casi decirle a los Tribunales de Primera Instancia y a los litigantes que descarten el uso tan valioso de la Regla 36.3.
III
Como lo antes dispone del caso, se hace innecesario, en mi opinión, discutir el término prescriptivo. Disiento.
CHARLES A. CORDERO
Juez de Apelaciones